Exhibit 10.1

 

SEVERANCE AGREEMENT AND RELEASE OF CLAIMS

 

This Severance Agreement and Release of Claims (the “Agreement”) is made and
entered into by and between Edward F. Soccorso (“Employee”) and First Bancorp
(the “Company”), as well as any affiliated or related entities, subsidiaries, or
divisions, and the shareholders, directors, officers, employees, and agents
thereof (collectively referred to as “Employer”).

 

THE PARTIES acknowledge the following:

 

WHEREAS, on January 13, 2017, Employee tendered his resignation to Employer;

 

WHEREAS, Employee is employed by Employer and First Bank, a wholly-owned
subsidiary of First Bancorp, until January 20, 2017;

 

WHEREAS, Employee entered into that certain Employment Agreement with Employer
dated on or about March 17, 2014 (“Employment Agreement”); and

 

WHEREAS, Employer has agreed to compensate Employee certain monies upon the
termination of his Employment Agreement with Employer; and

 

THEREFORE, in consideration of the mutual agreements and promises set forth
within this Agreement, the receipt and sufficiency of which are hereby
acknowledged, Employee and Employer agree as follows:

 

1.       Definitions.

 

Unless the context plainly requires otherwise, the term “Employee” includes the
Employee executing this Agreement, as well as the Employee’s agents, attorneys,
spouse, heirs, dependents, executors, administrator, guarantees, successors and
assigns. The term “Employer” includes First Bancorp, its managers, shareholders,
directors, officers, partners, agents, attorneys, parent entities, employees,
employee benefit plans, successors, assigns, affiliates, and subsidiaries, and
each of their respective owners, shareholders, directors, officers, partners,
agents, attorneys, parent entities, employees, successors, assigns, affiliates
and subsidiaries.

 

2.       Severance Pay.

 

a.Severance Pay. In consideration of Employee’s agreements and promises set
forth below, and in full and complete satisfaction of the Employer’s obligations
under the Employment Agreement, Employer shall pay the following amounts to
Employee on the sixtieth (60th) day following his Termination Date provided (x)
Employee has executed and not revoked this Agreement, and (y) Employee remained
employed through the Termination Date:

 

i.a lump sum cash amount of One Hundred Sixty-Two Thousand Five Hundred and
00/100 Dollars ($162,500), less applicable deductions and withholdings, which
represents six months’ base salary for Employee.

 



 

 

 

ii.a lump sum cash amount of Ninety-Two Thousand Six Hundred Thirty-Four and
00/100 Dollars ($92,634), less applicable deductions and withholdings, which
represents the Annual Incentive Plan payment earned by Employee in 2016.

 

iii.Two Thousand Two Hundred Eighty-Two Shares of First Bancorp Stock which
previously were granted to Employee as Restricted Stock shares tied to Annual
Incentive Plan payments for 2014 and 2015 shall vest.

 

b.Effect of Severance Pay. Employee agrees that the above severance payments do
not constitute compensation for purposes of calculating the amount of any
benefits Employee may be entitled to under the terms of any pension or other
benefit plan of Employer, or for the purpose of accruing any benefit, receiving
any allocation of any contribution, or having the right to defer any income in
any employee pension or benefit plan.

 

3.       Legal Obligations.

 

The parties acknowledge that pursuant to Section 5.4 of the Employment
Agreement, they agreed that at the time of termination and as a condition of
payment of severance, they would enter into this release acknowledging any
remaining obligations and discharging each other from any other claims or
obligations arising out of or in connection with Employee’s employment by the
Bank, including the circumstances of such termination. Employer has no prior
legal obligations to make the payments described in Section 2(a), which are
expressly conditioned upon the promises of Employee herein. Except as otherwise
provided herein, Employee shall be solely responsible for any and all federal
and state tax liability or consequences (including, but not limited to, taxes,
contributions, withholdings, fines, penalties, and interest) which could arise
as a result of the severance payments to Employee pursuant to this Agreement.

 

4.       No Admission of Liability.

 

By entering into this Agreement, Employer does not admit any wrongdoing or that
it has breached any obligation with respect to Employee’s employment.

 

5.       Release and Covenant Not To Sue.

 

In exchange for Employer’s agreement to provide the above-referenced severance
payments, Employee releases and discharges Employer from any and all claims,
demands, and liabilities that Employee has ever had or now may have against
Employer or Employer’s officers, directors, or employees, both known and
unknown, including, but not limited to, any and all claims, demands, and
liabilities based on Employee’s employment with Employer or the termination of
the employment relationship. Further, Employee promises not to file or consent
to the filing of any lawsuit, complaint, or action against Employer, or
Employer’s officers, directors, or employees arising out of or in any way
related to his employment with Employer or the termination of his employment
with Employer.

 



 A-1 

 

 

This release and covenant not to sue includes, but is not limited to, a release
of any and all rights or claims Employee may have under any federal, state, or
local laws, ordinances, or regulations including, but not limited to: any claims
of age discrimination under the Age Discrimination in Employment Act of 1967;
claims under Title VII of the Civil Rights Act of 1964; Section 1981 of the
Civil Rights Act of 1866; the Americans with Disabilities Act of 1990, the Civil
Rights Act of 1991; the Family and Medical Leave Act of 1993; the Employee
Retirement Income Security Act (ERISA); the Consolidated Budget Reconciliation
Act (COBRA); the Equal Pay Act of 1963; the Pregnancy Discrimination Act; any
and all state laws addressing the rights of employees and the payment of wages;
and all amendments to these Acts. This release also includes a release of any
claims for wrongful termination, breach of express or implied contract,
intentional or negligent infliction of emotional distress, libel, slander, as
well as any other claims, whether in tort, contract or equity, under state or
federal statutory or common law. Employee further agrees that in the event that
any person or entity should file a lawsuit, complaint, or action on Employee’s
behalf, Employee hereby waives and forfeits any right to recovery under such
claims and will exercise every good faith effort to have such claims dismissed.

 

By entering into this Agreement, Employee does not waive any rights or claims
that might arise as a result of any conduct that occurs after the date this
Agreement is signed by the parties, nor shall this Agreement be interpreted to
provide that Employee has entered into any covenant or promise that would be
invalid under applicable federal or state law.

 

6.       No Prior Assignment.

 

Employee further warrants and covenants, recognizing that the truth of this
warranty and covenant is material to the above consideration having passed, that
Employee has not assigned, transferred or conveyed at any time to any individual
or entity any alleged rights, claims or causes of action against Employer.

 

7.       No Employment Relationship.

 

The relationship of employer-employee terminated effective as of the date of
Employee’s Termination Date and the relationship created by this Agreement is
purely contractual and no employer-employee relationship is intended or inferred
from the performance of the parties’ obligations under this Agreement.

 

8.       Non-disparagement.

 

Employee shall not (except as required by law) communicate to anyone, whether
verbally, in writing, or in any other manner, any statement that is intended to
cause or that reasonably would be expected to cause a person to whom it is
communicated to have a lowered opinion of Employer, including a lowered opinion
of any services provided by Employer. Except as required by law, Employer shall
instruct its named executive officers and board of directors not to communicate
to anyone, whether verbally, in writing, or in any other manner, any statement
that is intended to cause or that reasonably would be expected to cause a person
to whom it is communicated to have a lowered opinion of Employee.

 



 A-2 

 

 

9.       Property.

 

Employee shall immediately return all property of Employer which is in
Employee’s possession. This includes, but is not limited to, any computer
provided for Employee’s personal use, all data, documents, records,
correspondence, reports, memoranda, or other property and shall include all
copies thereof, including electronically stored information.

 

10.       Performance.

 

Employer’s obligation to perform under this Agreement is conditioned upon
Employee’s agreements and promises to Employer as set forth herein. In the event
Employee breaches any such agreements or promises or causes any such agreements
or promises to be breached, Employer’s obligations to perform under this
Agreement shall automatically terminate and Employer shall have no further
obligation to Employee.

 

11.       Successors and Assigns.

 

The rights and obligations of this Agreement shall bind and inure to the benefit
of the surviving entity in any merger or consolidation in which the Company is a
party, or any assignee of all or substantially all of the Company’s business and
properties. Employee’s rights and obligations under this Agreement may not be
assigned by him, except that his right to receive accrued but unpaid
compensation, unreimbursed expenses and other rights, if any, provided under
this Agreement, which survive termination of this Agreement shall pass after
death to the personal representatives of his estate.

 

12.       Governing Law and Forum Selection.

 

This Agreement and all rights hereunder shall be governed by the laws of the
State of North Carolina, except to the extent governed by the laws of the United
States of America in which case federal laws shall govern. The parties agree
that any appropriate state court located in North Carolina or federal court for
the Eastern District of North Carolina shall have exclusive jurisdiction of any
case or controversy arising under or in connection with this Agreement shall be
a proper forum in which to adjudicate such case or controversy. The parties
consent and waive any objection to the jurisdiction or venue of such courts.

 

13.       Entire Agreement; Modification.

 

This Agreement constitutes the entire understanding of the parties, and no
representation, promise, or inducement not included herein shall be binding upon
the parties. Employee affirms that the only consideration for the signing of
this Agreement is the terms set forth above and that no other promises or
assurances of any kind have been made to Employee by Employer or any other
entity or person as an inducement for Employee to sign this Agreement. This
Agreement may not be changed orally but only by an agreement in writing signed
by the parties or their respective heirs, legal representatives, successors, and
assigns.

 



 A-3 

 

 

14.       Validity.

 

The provisions of this Agreement shall be deemed severable and that the
invalidity or unenforceability of any section of this Agreement, or any portion
or provision thereof, shall not affect the validity or enforceability of the
other portions or provisions. Any such provision deemed to be unenforceable
shall be stricken and the remaining provisions shall be appropriately limited
and given effect to the extent they may be enforceable.

 

15.       Older Workers Benefit Protection Act.

 

Employee acknowledges that it is the mutual intent of the parties that the full
release contained in this Agreement fully complies with the Older Workers
Benefit Protection Act. Accordingly, this Agreement requires, and Employee
acknowledges and agrees that: (a) the consideration provided to Employee under
this Agreement exceeds the nature and scope of any consideration to which
Employee would otherwise have been legally entitled to receive absent Employee’s
execution of this Agreement; (b) execution of this Agreement and the full
release herein, which specifically includes a waiver of any claims under the Age
Discrimination in Employment Act of 1967, is Employee’s knowing and voluntary
act; (c) Employee is hereby advised to consult with an attorney prior to
executing this Agreement; (d) Employee has forty-five (45) calendar days within
which to consider this Agreement and Employee’s signature on this Agreement
prior to the expiration of this forty-five (45) day period (should Employee
choose not to take the full period offered) constitutes an irrevocable waiver of
said period or its remainder; (e) in the event Employee signs this Agreement,
Employee has another seven (7) calendar days to revoke it by delivering a
written notice of revocation to the individual addressee identified in the
Notice provision below (Section 17), and this Agreement does not become
effective until the expiration of this seven-day period; (f) Employee has read
and fully understands the terms of this Agreement; and (g) nothing contained in
this Agreement purports to release any of Employee’s rights or claims under the
Age Discrimination in Employment Act that may arise from acts occurring after
the date of the execution of this Agreement.

 

16.       Notice.

 

All communications or notices required or permitted by this Agreement shall be
made by Employee to Employer in writing and shall be delivered and addressed as
follows:

 

First Bancorp

300 SW Broad Street

Southern Pines, NC 283871

Attn: Human Resources

 

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

YOU AGREE THAT YOU RECEIVED VALUABLE CONSIDERATION IN EXCHANGE FOR ENTERING INTO
THIS AGREEMENT AND THAT THE EMPLOYER ADVISED YOU IN WRITING TO CONSULT AN
ATTORNEY OR SOMEONE YOU TRUST PRIOR TO SIGNING THIS AGREEMENT. YOU PROMISE THAT
NO REPRESENTATIONS OR INDUCEMENTS HAVE BEEN MADE TO YOU EXCEPT AS SET FORTH
HEREIN, AND THAT YOU HAVE SIGNED THE SAME KNOWINGLY AND VOLUNTARILY.

 



 A-4 

 

 

 

YOU HAVE BEEN PROVIDED AT LEAST FORTY-FIVE (45) DAYS WITHIN WHICH TO CONSIDER
THIS AGREEMENT AND WAIVE AND RELEASE ALL CLAIMS AND RIGHTS INCLUDING, BUT NOT
LIMITED TO, THOSE ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT. YOU
SHALL HAVE SEVEN (7) DAYS WITHIN WHICH TO REVOKE THIS AGREEMENT AND THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THAT REVOCATION PERIOD
HAS EXPIRED. ANY SUCH REVOCATION MUST BE IN WRITING AND RECEIVED BY THE
EMPLOYER, IN ACCORDANCE WITH THE NOTICE PROVISIONS SET FORTH IN SECTION 17
HEREIN, PRIOR TO THE END OF THE REVOCATION PERIOD.

 

[Remainder of page intentionally left blank]

 

 A-5 

 

 

IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
on the date first above written.

 

As To Employee:

 

/s/ Edward F. Soccorso

Edward F. Soccorso

  

For Employer:

 

FIRST BANCORP

 

/s/ Richard H. Moore

Chief Executive Officer

  

January 17, 2016

 

[Signature Page to Severance Agreement and Release of Claims]

  



 

